Citation Nr: 1103653	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  09-03 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Salem, Virginia


THE ISSUE

Entitlement to payment or reimbursement for non-VA emergency 
medical treatment at Virginia Orthopedic Center between January 3 
and January 6, 2004.


REPRESENTATION

Appellant represented by:	Clarissa T. Berry, Attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel





INTRODUCTION

The Veteran served on active duty from July 1957 to April 1960.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of a medical center 
of the Department of Veterans Affairs (VA).  

On his February 2009 VA Form 9, the Veteran requested a personal 
hearing in Washington, DC, before a Veterans Law Judge.  Such a 
hearing was scheduled for December 2010; however, the Veteran 
failed to appear on the scheduled date, and failed to provide an 
explanation regarding his absence.  Thus, the hearing request is 
deemed withdrawn.  See 38 C.F.R. § 20.704 (2010).  

Finally, the Board notes that a VA Form 9, was received in 
February 2009, prior to the issuance of the March 2009 statement 
of the case by VA.  In order to perfect an appeal to the Board, 
the VA Form 9 or substantive appeal must be filed after the 
statement of the case is issued.  38 U.S.C.A. § 7105.  To date, a 
timely substantive appeal has not been filed by the appellant.  
The Board also observes, however, that the March 2009 letter 
accompanying the statement of the case failed to provide the 
appellant notice of the need to file a timely substantive appeal, 
and instead suggests the appeal was already perfected for 
appellate review.  Additionally, the Veteran first filed a notice 
of disagreement in July 2005, and the issuance of a statement of 
the case was delayed by VA for several years.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that "an untimely 
Substantive Appeal does not bar the Board's exercise of 
jurisdiction over a matter."  Percy v. Shinseki, 23 Vet. App. 37 
(2009).  Thus, the Board finds the pending appeal to be perfected 
for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

The Veteran seeks reimbursement for unauthorized medical expenses 
incurred at a private medical facility between January 3 and 
January 6, 2004.  Depending on the circumstances of the claim, a 
claimant may be eligible for VA payment or reimbursement of non-
VA medical care, if certain statutory and regulatory requirements 
are met.  38 U.S.C.A. §§ 1725, 1728 (West 2002).  In the present 
case, however, procedural defects prevent the Board from 
adjudicating this pending claim at this time.  

On review of the file, the Board finds the record incomplete.  
One of the requirements for eligibility for reimbursement is that 
the Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C.A. Chapter 
17 within the 24-month period preceding the furnishing of such 
emergency treatment.  38 C.F.R. § 17.1002.  In the present case, 
verification of the Veteran's enrollment in and recent medical 
treatment by the VA health care system is not of record.  VA is 
obligated to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A.  This duty includes obtaining pertinent 
medical records identified by the claimant.  38 U.S.C.A. 
§ 5103A(b).  Thus, remand is required to obtain verification of 
the above.  

Next, the Veteran's claim was denied by the VA medical center due 
to the allegedly untimely filing of his claim.  According to the 
Veteran's contentions, while he was hospitalized at the VA 
medical center in Martinsburg, West Virginia, in January 2004, he 
met with a VA claims counselor who told him his claim for 
reimbursement of his prior medical expenses would be entered on 
his behalf while he was hospitalized.  No such claim was in fact 
initiated at that time, according to the record.  In order to 
determine if the Veteran met with a claims counselor during his 
hospitalization, the complete records of his January-February 
2004 VA hospitalization must be obtained.  At this point in time, 
only a hospitalization summary is of record.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain documentation establishing that 
the Veteran was enrolled in the VA health 
care system and had received medical services 
under authority of 38 U.S.C.A. Chapter 17 
within the 24-month period prior to January 
2004.  If no such documentation is available, 
the VA medical center must so state for the 
record.  

2.  Obtain the complete records of the 
Veteran's hospitalization at the VA medical 
center in Martinsburg, West Virginia, from 
January to February 2004.  If no such 
documentation is available, the VA medical 
center must so state for the record.  

3.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to supplement 
the record, adjudicate the Veteran's pending 
claim in light of any additional evidence 
added to the record.  If any benefit sought 
on appeal remains denied, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to the 
Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b).  

